ADAMS, J.
It is conceded by both parties that the contract which constitutes the subject-matter in this action was entire in its character. By its terms, the plaintiff was to perform certain work and accomplish certain results at a stipulated price. While the work was progressing, an- unavoidable accident occurred, and a considerable portion of the earth filling was washed away, without the fault of any one, in consequence of which it had to be replaced by ihe plaintiff. This, undoubtedly, proved a serious matter for the plaintiff, and put him to trouble and expense not contemplated by either himself or the defendant at the time of entering into the contract; but, for this very reason, which probably accounts for the contract being silent upon the subject, the law requires that he shall be the sole sufferer. Harmony v. Bingham, 12 N. Y. 99; Tompkins v. Dudley, 25 N. Y. 272; Williams v. Vanderbilt, 28 N. Y. 217; Dexter v. Norton, 47 N. Y. 62; Booth v. Mill Co., 60 N. Y. 487.
The troublesome question presented by this appeal arises upon the omission of the trial court to award costs to the prevailing party. The action was one at law. A money judgment was demanded, and the amount recovered by the plaintiff largely exceeded the sum of $50, and yet he was denied costs. This determination is undoubtedly accounted for by the fact that the parties waived their right to a jury trial, and agreed to submit their differences to the court, which tribunal thereupon treated the case as of an equitable nature, and one in which the rule as to the a warding or withholding of costs might be applied upon equitable principles. Had the learned justice been at liberty to adopt such a rule, there is much in the case which would seem to justify the conclusion reached; but I think the action is one in which the court was deprived of the right to exercise its discretionary power in respect of the matter of costs. As has just been suggested, the plaintiff’s complaint demands judgment for a sum of money; and therefore, whether the action was one cognizable by a court of law or equity, in the event of a recovery of an amount exceeding $50 he was entitled, as a matter of right, to his costs. Code Civ. Proc. § 3228, subd. 4; Murtha v. Curley, 92 N. Y. 359.
But it is contended the error is one which should be corrected by motion, and not made the subject of appeal. This would be so, undoubtedly, if it were the result of mistake or inadvertence, and not *1034■an error of judgment. Genet v. Canal Co., 113 N. Y. 472-475, 21 N. E. 390; Stannard v. Hubbell, 123 N. Y. 520, 25 N. E. 1084. The learned trial justice has assumed, however, to adjudicate the matter -of costs; and, if the action were really equitable in its nature, it is very clear that his judgment could be reviewed only by appeal. Stevens v. Veriane, 2 Lans. 90. In the case cited, the court (see ■opinion, Mullin, J.) appeared to think a different rule would obtain in an action at law; but I am unable to conceive of any reason why this should be so, for, in assuming that he had the right to refuse ■costs, the learned justice committed a judicial error, just as much as he would have done had he reached an improper conclusion upon the merits; and it is well settled that any change or modification •of a judgment which involves the merits of a controversy can only be accomplished by an appeal or a motion for a new trial. McLean v. Stewart, 14 Hun, 472; Rockwell v. Carpenter, 25 Hun, 529.
The judgment appealed from should therefore be amended so as ••to award costs of the action to the plaintiff, and, as thus amended, should be affirmed, but without costs of this appeal. All concur, •except WARD, J., not voting.